     Case 1:19-cv-01616-NONE-EPG Document 41 Filed 03/01/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



KENITH PARK,                                 Case No. 1:19-cv-01616-NONE-EPG (PC)

              Plaintiff,

       v.

JOSE CHAVEZ, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendants.                    AD TESTIFICANDUM
                                     /

Kenith Park, CDCR #T-95878, a necessary and material witness in a settlement conference in
this case on March 29, 2021, is confined in Valley State Prison (VSP), in the custody of the
Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before Magistrate
Judge Allison Claire, by Zoom video conference from his place of confinement, on Monday,
March 29, 2021, at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the Court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the Court of any change in custody of this inmate and
      is ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of Court is directed to serve a copy of this order via fax on the Litigation
      Office at Valley State Prison at (559) 665-8919 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Jonathan Anderson, Courtroom Deputy, at janderson@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, VSP, P. O. Box 99, Chowchilla, California 93610:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the Court.
     Case 1:19-cv-01616-NONE-EPG Document 41 Filed 03/01/21 Page 2 of 2
FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    March 1, 2021                           /s/
                                              UNITED STATES MAGISTRATE JUDGE
